[Cite as Miller v. Ohio Bur. of Motor Vehicles, 2011-Ohio-4153.]



                                       Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us




NEIDA N. MILLER

       Plaintiff

       v.

BUREAU OF MOTOR VEHICLES

       Defendant

        Case No. 2011-02701-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION


        {¶1} Plaintiff, Neida Miller, filed this complaint asserting that her vehicle was
impounded as a proximate result of an act on the part of defendant, Bureau of Motor
Vehicles (BMV), in erroneously recording her driver’s license status as suspended.
Consequently, plaintiff filed this complaint seeking to recover damages in the amount of
$107.33 based on defendant’s improper and erroneous record keeping. Plaintiff
submitted the $25.00 filing fee.
        {¶2} Defendant has admitted liability in that the BMV records were not properly
updated and plaintiff’s driver’s license should not have been under suspension on the
date in question. Defendant acknowledged plaintiff is entitled to recover $107.33 for
towing and storage expenses.
        {¶3} Plaintiff did not file a response.
        {¶4} The court finds that resulting damages may be recovered when a plaintiff
proves, by a preponderance of the evidence, her driver’s license was erroneously listed
as suspended by defendant. Ankney v. Bureau of Motor Vehicles (1998), 97-11045-AD;
Serbanescu v. Bureau of Motor Vehicles (1994), 93-15038-AD; Black v. Bureau of
Motor Vehicles (1996), 95-01441-AD.          These damages must directly flow from
defendant’s failure to convey accurate information. Henighan v. Ohio Dept. of Public
Safety (1997), 97-01619-AD; Jordan v. Bureau of Motor Vehicles (1998), 97-10341-AD.
      {¶5} Plaintiff has proven, by a preponderance of the evidence, that her driver’s
license was improperly listed as suspended by defendant. McGee v. Ohio Bureau of
Motor Vehicles (1997), 97-03999-AD.        Defendant is liable to plaintiff for damages
plaintiff can prove resulted from defendant’s failure to keep proper accurate records.
Rivers v. Bureau of Motor Vehicles, Ct. of Cl. No. 2005-06872-AD, 2005-Ohio-7089.
      {¶6} As trier of fact, this court has the power to award reasonable damages
based on evidence presented. Sims v. Southern Ohio Correctional Facility (1988), 61
Ohio Misc. 2d 239, 577 N.E. 2d 160. The court in the instant claim finds defendant
liable to plaintiff for towing and storage costs. Thus defendant is liable to plaintiff for
damages in the amount of $107.33, plus the $25.00 filing fee which may be reimbursed
as compensable costs pursuant to R.C. 2335.19. See Bailey v. Ohio Department of
Rehabilitation and Correction (1990), 62 Ohio Misc. 2d 19, 587 N.E. 2d 990.
                              Court of Claims of Ohio
                                                                       The Ohio Judicial Center
                                                               65 South Front Street, Third Floor
                                                                          Columbus, OH 43215
                                                                614.387.9800 or 1.800.824.8263
                                                                           www.cco.state.oh.us




NEIDA N. MILLER

      Plaintiff

      v.

BUREAU OF MOTOR VEHICLES

      Defendant

      Case No. 2011-02701-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE
DETERMINATION

      Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $132.33, which includes the filing fee. Court costs are
assessed against defendant.




                                        DANIEL R. BORCHERT
                                        Deputy Clerk

Entry cc:

Neida N. Miller                         Anne Vitale, Associate Legal Counsel
939 Stevenson Road-Up                   Department of Public Safety-Legal Services
Cleveland, Ohio 44110                   1970 West Broad Street
                                        P.O. Box 182081
                                Columbus, Ohio 43218-2081
SJM/laa
5/17
Filed 5/24/11
Sent to S.C. reporter 8/19/11